Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on June 23, 2021 and November 12, 2021 have been entered.
 
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/707,815), filed December 9, 2019, is a divisional reissue application of Serial No. 16/025,680, now RE47,788, which is a reissue of U.S. Patent No. 9,382,613 to Nakashima et al (the '613 patent), which issued from U.S. patent application 13/608,406 (the ‘406 application) with claims 1-4 on July 5, 2016.

Applicant Data Sheet (ADS)
The ADS filed 11/12/2021 has been accepted and a corrected filing receipt has been issued.
More than one Reissue Application
	There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  Currently, such a cross-reference is not present in one of the three reissue applications of the family, i.e., the cross-reference is not present in 16/025,680.  Since 16/025,680 has reissued as RE47,788, it is suggested that Applicant amend the specification thereof by certificate of correction.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 25-44 directed to a semiconductor element.  Claim 25, as presented in the amendment filed 11/12/2021, is the sole independent claim and is representative.
25. (New)   A semiconductor element, comprising:
a metal wiring layer provided on a base; and 
a film comprising the base, the film made by a process comprising sputtering
titanium from a component to be sputtered to form the base with the titanium,
wherein, when X-ray diffraction of a surface of the component to be sputtered to form the film of the semiconductor element is measured, a relative intensity I(100) of a diffraction peak from a (100) plane, a relative intensity I(002) of a diffraction peak from a (002) plane, and a relative intensity I(101) of a diffraction peak from a (101) plane satisfy a condition of I(101)>I(002)>I(001) at the surface,
wherein, when X-ray diffraction at a part parallel to the surface in a depth
direction of the component is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(001), and
wherein the component lacks ghost grains.

Claim 25 and its dependent claims 26-44 are product-by-process claims.  As set noted in MPEP 2113, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
	The error statement in the reissue declaration filed 11/12/2021 is one of broadening claim 1, which is directed to a sputtering target, so as to present claims 
During prosecution of the ‘613 patent in the ‘406 application, a three-way written restriction requirement was mailed 07/28/2015 between a method of manufacturing a sputtering target (group I, claims 1-11), a sputtering target (group II, claims 12-16), and a method of manufacturing a semiconductor element (group III, claims 17 and 18).  In the response filed 09/18/2015, Applicant elected group II, claims 12-16, directed to the sputtering target without traverse, and the ‘613 patent issued with claims directed only to the elected sputtering target.  Claims 1-11, 17 and 18 directed to non-elected inventions were cancelled in an Examiner’s Amendment mailed 03/28/2016.  In particular, the Examiner’s Amendment noted the following:
Applicant’s election of claims 12-16 in the reply filed on September 18, 2005 was acknowledged in the previous non-final office action.  Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated and acknowledged as an election without traverse (MPEP § 818.01 (a)).

This application is in condition for allowance except for the presence of claims 1- 11 and 17-18 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 and 17-18 have been cancelled.

Notably, the method in claims 17-18, before cancellation in the Examiner’s Amendment (and throughout the prosecution), specifically depended from the sputtering target in independent claim 12, which became claim 1 of the ‘613 patent.  For convenience, claims 1, 12, 17 and 18 in the amendment filed 12/28/2015 (immediately prior to allowance), which was the only amendment to claim 12, are reproduced below:
1. (Withdrawn)  A manufacturing method of a sputtering target, comprising:

a first heat treatment process in which the titanium material passing through the first knead forging process is heated to a temperature of 700°C or more to induce recrystallization;
a second knead forging process in which two or more sets of knead forging are performed for the titanium material passing through the first heat treatment process where one set is cold forging processes in the directions parallel to and perpendicular to the thickness direction of the titanium material;
a cold rolling process in which cold rolling is performed for the titanium material passing through the second knead forging process;
a second heat treatment process in which the titanium material passing through the cold rolling process is heated to a temperature of 300°C or more to perform a heat treatment; and
a machining process in which the titanium material passing through the second heat treatment process is machined to fabricate a sputtering target.

12. (Currently Amended [issued as claim 1 of the ‘613 patent])  A sputtering target made up of a titanium material of which purity is 99.99 mass% or more and an average crystal grain size is 15 um or less, 
wherein the sputtering target has a surface to be sputtered, and
wherein, when X-ray diffraction of the (100) of a diffraction peak from a (100) plane, a relative intensity I(002) of [[the]] a diffraction peak from a (002) plane, and a relative intensity I(101) of [[the]] a diffraction peak from a (101) plane satisfy a condition of I(101) > 1(002) > I(100) at the 
wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the sputtering target is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101) > 1(002) > I(100), and
wherein a ghost grain does not exist in the sputtering target.

17.    (Withdrawn)  A manufacturing method of a semiconductor element, comprising: sputtering the sputtering target according to claim 12 to form a thin film containing titanium.

18.    (Withdrawn)  The manufacturing method according to claim 17, wherein the thin film is a titanium nitride film used as a barrier film of a metal wiring layer.


Instant claims 25-44 are directed to a semiconductor element which was not claimed during prosecution of the ‘613 patent and are patentably distinct from the elected sputtering target invention.  The inventions are patentably distinct because the 
Furthermore, the inventions are patentably distinct because the titanium sputtering target and the semiconductor element are generally related as mutually exclusive species in an intermediate product-final product relationship, respectively.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product, i.e., the titanium sputtering target, is deemed to be useful to prepare something other than the claimed semiconductor element, such as an article having a decorative titanium metal layer (see, e.g., U.S. patent 5,773,154 – col. 2, lines 22-47), a solar control glazing (see, e.g., U.S. patent 7,037,588 – Example 3 bridging cols. 6-7), a lithographic printing plate precursor (see, e.g., U.S. 2010/0050895 - ¶ 0039 and claims 11-12), a high reflectance mirror (see, e.g., U.S. 2005/0008879 – Example 4 on p. 6), in biomedical implants (see, e.g. CN 1776004 A – ¶ immediately before “DRAWING DESCRIPTION” in the attached 
As noted in MPEP 1412.01(I)(emphasis added), “[w]here a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be 
As stated above, a restriction requirement was made in the ‘406 application, Applicant permitted the elected sputtering target invention to issue as the ‘613 patent without filing a continuing application on the non-elected invention(s) or non-claimed, distinct subject matter, i.e., the semiconductor element here claimed.  A reissue applicant’s failure to timely file a continuing application to present reissue claims 25-44 directed to non-claimed distinct subject matter is not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.  
Claims 25-44 are rejected as being based upon a defective reissue declaration, and for lack of any defect in the original patent and lack of any error in obtaining the original patent, under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration, and lack of any defect in the original patent and lack of any error in obtaining the original patent, are set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 31, 32, 34-38 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent 5,798,005 to Murata et al, hereinafter “Murata”.
Murata teaches that for “LSI” (i.e., large scale integration), a titanium nitride layer as a diffusion resistant layer is used between a silicon substrate and a fine wiring made from aluminum and the like (see col. 1, lines 11-33).  The titanium nitride layer, i.e. instant film, is obtained by sputtering a titanium target, i.e., the “component” here claimed, using a mixed gas of nitrogen and argon (see Example 3 bridging cols. 11-13).  In Example 3, titanium target sample No. 5 from Murata’s Table 3 is used to form a titanium nitride layer on a silicon wafer substrate.  Murata’s titanium sputtering target No. 5 has the following X-ray diffraction intensity ratios at the sputtering surface (see Table 3 and col. 10, lines 43-54):
(0002)/(1011) = 1.48; and (0002)/(1010) = 11.1.
The (0002) plane corresponds to the instant (002) plane.  Likewise, the (1011) plane corresponds to the claimed (101) plane; and the (1010) plane corresponds to the claimed (100) plane.  Thus, based on the above ratios, the (101) plane X-ray diffraction intensity is less than the (002) X-ray diffraction intensity, and the (002) X-ray diffraction intensity is greater than the (100) X-ray diffraction intensity.  Titanium sputtering target 
As noted above, Murata’s sputtering target No. 5 has the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  This is different from the “component” in claim 25 which requires I(101) > I(200) > I(100).  Additionally, Murata does not discuss ghost grains of its sputtering target whereas claim 25 requires that the claimed “component” lacks ghost grains.  Even further, Murata does not provide the thickness of the sputtering target, the Vickers hardness of the surface to be sputtered or a dispersion of the Vickers hardness of the surface to be sputtered, or the diameter of the sputtering target, whereas instant claims 31, 34, 35, 37 and 38 set forth such properties for the “component”.  However, the claimed “component” is part of a product-by-process step and is used to obtain titanium, e.g., titanium nitride, as per instant claims 27 and 44, that comprises the claimed film.  The claimed “component” is not part of the semiconductor element product.  In a similar matter, Murata obtains a titanium nitride film by sputtering titanium target No. 5.  While Murata uses a titanium “component”, i.e., titanium target No. 5, that is somewhat different from the “component” here claimed so as to prepare the titanium nitride film of the semiconductor element, the end result is the same, a semiconductor element having a titanium nitride film and a metal wiring on the film. 
Accordingly, Murata discloses a semiconductor element which reasonably appears to be either identical with or similar to the semiconductor element here claimed.  
Claim 36 further requires “a densest surface of the film is grown in a columnar state.”  It is the Specialist’s position that such is inherent in the titanium nitride film formed from target sample No. 5 in Murata’s Example 3.  In particular, according to the ‘613 patent specification, “[t]t is required to miniaturize a crystal grain size of the metal constituting the sputtering target, and to randomize a crystal orientation to perform the sputtering deposition such that the densest surface of the barrier film becomes the columnar state.” (See col. 1, lines 38-42).  As noted above, Murata’s target sample No. 5 has an average crystal grain size of 9 µm (Table 3), which is within the average crystal grain size range in instant claim 29 an 30.  Further, as noted above, while Murata’s sample target No. 5 does not have I(101) > I(200) > I(100), it does have the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  Furthermore, Murata teaches that the resulting titanium nitride crystals are aligned to a specified direction, a fine crystallized structure is formed, and “it is easy to form a film in a hole of small diameter and relatively deep in forming a titanium film by conventional sputtering and a titanium nitride film by reactive sputtering”. (See col. 12, line 48 through col. 13, line 5).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 25-27, 31, 32, 34-38 and 44, and further in view of Wu et al, “Novel multilayered Ti/TiN diffusion barrier for Al metallization,” Journal of Electronic Materials, Vol. 34, No. 8, 2005, pp. 1150-1156 (hereinafter “Wu”).
As set forth above in Rejection No. 2, Murata anticipates claim 36 since Murata’s sputtered titanium nitride film inherently has the densest surface of the film grown in the columnar state.  Nevertheless, claim 36 is further rendered obvious in view of Wu.
Wu teaches a Ti/TiN diffusion barrier layer for aluminum metallization (see Abstract).  Wu teaches that “[t]ypical columnar grain structure is observed for conventionally sputtered TiN barrier layer, as shown in Fig. 1a.” (see p. 1151).  Wu’s Fig. 1a showing the columnar TiN structure is reproduced below, along with the schematic columnar structure shown in Wu’s Fig. 4:

    PNG
    media_image1.png
    228
    352
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    255
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared Murata’s diffusion resistant, sputtered TiN layer, i.e., barrier layer, such that it has a columnar grain structure because typical columnar grain structure is observed for a conventionally sputtered TiN barrier layer, as taught by Wu.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 25-27, 31, 32, 34-38 and 44, and further in view of U.S. Patent Application Publication 2010/0244265 to Hirao (hereinafter “Hirao”).
Murata is relied upon for the reasons stated above in Rejection No. 2.  As noted above, Murata teaches that for LSI, the wiring is made from aluminum and the like (see col. 1, lines 11-33).  Murata does not specifically teach that the wiring can be made from copper.
Hirao teaches that “[i]n the prior art, aluminum has been a main wiring material of LSIs formed on semiconductor substrates in semiconductor devices.  As semiconductor ICs have become faster with higher integration in recent years, copper (Cu) has 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used copper in place of aluminum to form the wiring in Murata’s LSI so as to take advantage of copper’s lower resistance than aluminum and its high resistance to EM, as taught by Hirao.

Claims 28-30, 33 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 25-27, 31, 32, 34-38 and 44, and further in view of U.S. Patent Application Publication 2009/0297759 to Chanda et al (hereinafter “Chanda”).
Murata is relied upon for the reasons stated above in Rejection No. 2.  As noted above, Murata teaches that for LSI, the wiring is made from aluminum and the like (see col. 1, lines 11-33).  With respect to claims 28-30 and 39-43, Murata does not specifically teach that the densest surface of the aluminum (or the like) wiring layer is in a columnar state.  With respect to claim 33, Murata does not specifically teach that the wiring can be made from copper. 
Chanda teaches that it is well known that the microstructure in metallization plays one of the more critical roles in dictating the reliability of electronic interconnects, including the electromigration and stress voiding behaviors (see ¶ 0004).  For example, it is known that large columnar or bamboo-type grain structures in copper and aluminum interconnects, with grain boundaries across the interconnect film thickness and line width, are the most favorable grain structures in terms of electromigration stability and 


    PNG
    media_image3.png
    441
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared Murata’s LSI using copper for the metal wiring in Murata’s semiconductor device because Murata is not limited to aluminum for the wiring, i.e., Murata teaches “aluminum or the like” can be used, and aluminum and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the aluminum or copper line of Murata’s LSI such that the aluminum or copper is in a columnar state, as here claimed, because such a grain structure is the most favorable in terms of electromigration stability and reliability, as also taught by Chanda.

Response to Arguments
Applicant's arguments filed June 23, 2021 and November 12, 2021 have been fully considered but they are not persuasive.  The arguments filed 11/12/2021 include the arguments filed 06/23/2021, as well as a Declaration under 37 CFR 1.132 by Takashi Hino (hereinafter “Hino Declaration”).  Thus, the arguments filed 11/12/2021  and the Hino Declaration are hereinafter addressed below.

Reissue declaration:
	While the reissue declaration filed 11/12/2021 overcomes the error set forth in the Final Rejection mailed 03/23/2021, nonetheless it is defective for the new reasons set forth above.

Non-compliance with the original patent requirement under 35 USC 251:


Arguments with respect to the prior art rejections based on Murata:
	Applicant cites the Hino Declaration and argues that “[a]s Mr. Hino attests, a semiconductor element resulting from Murata’s target would not have been expected to be identical or only slightly different from the claimed semiconductor element.  See Hino Decl., ¶ 17, ¶ 31.” (Remarks, p. 10).  In particular, citing ¶¶ 17 and 20 of the Hino Declaration, as well as Tables 4 and 5 of Murata, Applicant argues that “Tables 4 and 5 [of Murata] show that the properties of the films vary in terms of particle number/wafer and thickness according to the different targets used”, and that “Murata itself shows that thin films made according to the different targets differ in film properties. The notion that a same or identical film to the claimed semiconductor element of claim 25 would result from Murata’s target no. 5 is belied by Murata’s own data showing variations in film properties between targets such as targets nos. 5 and 7.” (Remarks, pp. 10-11).
These arguments are unpersuasive.  As set forth in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected 
The burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Applicant has not met the burden of showing that the instantly claimed semiconductor element is patentably distinct from that prepared by Murata.  The only evidence cited by the Hino Declaration is Tables 4 and 5 of the Murata reference.  The fact that Applicant has pointed to the comparative data in Murata’s specification supports the Examiner’s position.  Murata performed experimental tests comparing his invention with the prior art.  Applicant has proffered no comparative testing establishing an unobvious difference between the claimed semiconductor element and Murata’s semiconductor element.
In fact, based on the X-ray diffraction data in Murata’s Table 3, and the fact that the (0002) plane corresponds to the instant (002) plane, the (1011) plane corresponds to the claimed (101) plane and the (1010) plane corresponds to the claimed (100) plane, even Murata’s comparative sputtering target Nos. 7 and 8 meet the claimed condition of I(101) > I(200) > I(100).
	Murata’s inventive sputtering targets have a uniform plane, fine crystal grains and a stable sputtering plane that comes out in a short time (see col. 13, line 58 through col. 14, line 11).  Again, no patentable difference has been shown between Murata’s semiconductor element prepared from sputtering target No. 5 and the claimed semiconductor element.  

	Applicant cites ¶¶ 24-27 and 30-32 of the Hino Declaration, and further argues that crystal grain characteristics of the sputtering target and “random orientation” at the target surface and thickness direction affect film formation (Remarks, p. 12). 
These arguments are unpersuasive.  Crystal grain characteristics and “random orientation” are characteristics of a sputtering target, not the final product.  In fact, the instant claims are silent concerning random orientation.  Nonetheless, as noted above, Applicant has shown nothing unexpected comparing Murata’s semiconductor element prepared from sputtering target No. 5 and the claimed semiconductor element. 
	
	With respect to the 35 USC 103(a) rejections over dependent claims 28-30, 33, 36 and 39-43, Applicant argues that the secondary art does not cure the defects of Murata (Remarks, p. 13).
	This argument is unpersuasive because Murata is not defective for the reasons stated above.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,382,613 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991    


Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991